Exhibit 10.1.3

 

REINSTATEMENT AND SECOND AMENDMENT TO CONTRACT

 

Reinstatement and Second Amendment to Contract made as of the 13th day of
August, 2015 (this “Amendment”) between Lino Lakes Realty, LLC, a Delaware
limited liability company, having an office c/o Sentinel Real Estate
Corporation, 1251 Avenue of the Americas, New York, New York 10020 ("Seller")
and Biynah Industrial Partners, LLC, a Minnesota limited liability company,
having an office at 222 S. 9th Street, Suite 2870, Minneapolis, Minnesota 55402
(“Buyer").

 

 

RECITALS:

 

A.     Seller and Buyer have entered into a Contract dated July 20, 2015 (the
"Original Contract") to sell and purchase that certain tract or parcel of land
located at 435 Park Court, Lino Lakes (Anoka County), Minnesota 55014.

 

B.     Seller and Buyer executed the First Amendment to Contract dated August 7,
2015 (the "First Amendment") to extend the Decision Date to August 12, 2015. The
Original Contract, as amended by the First Amendment, shall hereinafter be
referred to as the "Contract".

 

C.     On August 12, 2015, Buyer was deemed to have terminated the Contract
pursuant to the terms of 2.1(b) of the Contract but the Escrowee continues to
hold the Deposit in escrow.

 

D.     Seller and Buyer wish to reinstate, as of the date hereof, and amend the
Contract, as more particularly set forth herein.

 

NOW, for and in consideration of mutual covenants, Seller and Buyer hereby agree
as follows:

 

1.     The Contract is reinstated and is in full force and effect as modified by
this Amendment. The recitals set forth above are incorporated herein as part of
this Amendment. All capitalized terms used in this Amendment and not otherwise
defined herein shall have the same meaning as set forth in the Contract.

 

2.     Seller and Buyer hereby agree that the amount set forth in 1.1(b)(ii) of
the Contract, is hereby increased from $100,000 to 250,000.

 

3.     The definition of "Closing" set forth in 1.3 of the Contract is hereby
omitted in its entirety and the following inserted in lieu thereof:

 

The word "Closing" shall mean the consummation of the transactions referred to
in this Contract which shall occur upon the delivery of the deed described in
7.3(a), the delivery of the other documents described in 7 and the payment of
the Purchase Price as provided in 1.1(b) and shall occur on September 17, 2015
(the "Closing Date"). Time shall be of the essence with respect to the
obligation of Buyer to purchase the Premises at Closing.

 

 
 

--------------------------------------------------------------------------------

 

  

4.     The definition of "Deposit" set forth in 1.3 of the Contract is hereby
omitted in its entirety and the following inserted in lieu thereof:

 

The term "Deposit" shall mean the sum of (i) the payment of $100,000 as provided
in 1.1(b)(i), (ii) if applicable, the payment of $250,000 as provided in
1.1(b)(ii), and (iii) any income or interest earned on those sums as provided in
10.2.

 

5.     Buyer has had access to the Premises and to the books and records of the
Premises (including the documents referred to in Schedule 2.1(a)) pursuant to
the terms of the Contract and has conducted its due diligence with respect to
the Premises and its title and survey review, and Buyer has accepted the
financial, leasing, operational and physical condition of the Premises, the
state of the title and survey of the Premises, the legal compliance of the
Premises, and the environmental condition of the Premises and accepts the
Premises “as is” in accordance with 2.3 of the Contract. Subject to the terms of
the Contract, this Amendment shall be evidence that Buyer has agreed to proceed
to Closing pursuant to 2.1(b) of the Contract.

 

6.     The Contract, as expressly modified by this Amendment, shall continue in
full force and effect in accordance with its terms. Where the terms of the
Contract and the terms of this Amendment conflict, the terms of this Amendment
shall govern. All capitalized terms not otherwise defined in this Amendment
shall have the meanings given such terms in the Contract.

 

7.     This Amendment may be executed by facsimile or electronic mail signatures
in multiple counterparts, and by the parties hereto on separate counterparts,
and each counterpart, when so executed and delivered (whether by facsimile,
electronic mail or otherwise), shall constitute an original agreement, and all
such separate counterparts shall constitute one and the same agreement.

 

 
2 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SELLER: 

 

LINO LAKES REALTY, LLC,  

 

 

a Delaware limited liability company  

 

 

By:  

SBP Manager, Inc.,

 

 

 

a Delaware corporation, its Manager

 

 

 

 

 

 

 

By: ___________________________

 

 

 

Name: Martin J. Cawley

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

BUYER:

 

BIYNAH INDUSTRIAL PARTNERS, LLC,  

 

 

a Minnesota limited liability company,  

 

 

 

 

 

 

By: ________________________  

 

 

Name: Jeff Josephs  

 

 

Title: Managing Principal  

    

3